Exhibit 10.10

July 7, 2016

Dr. Dario Paggiarino

Dear Dario:

Our management team and board have enjoyed very much our interactions over the
last several months and, as a result, I am pleased to offer you the position of
Chief Medical Officer at pSivida US, Inc., based in Watertown, MA.

If you accept our offer, your starting date, to be mutually agreed, will be no
later than July 31, 2016 or earlier if you so desire. Your initial salary will
be at the rate of $385,000 per year, payable in accordance with the regular
payroll practices of the Company. As the position is based in Watertown, MA, you
will be expected ultimately to relocate to the Boston area. Until such time, in
order to ensure your rapid and proper integration into our operations, you will
be required to be physically present in the Watertown office each week. Also,
you will be eligible to enter into an employment agreement which includes a
payment equal to 100% of your annual base salary in the event, after the 3 month
anniversary of your date of employment, the Company terminates your employment
without cause or you terminate your employment for good cause (in each case as
defined in the employment agreement provided to you by the Company).

Subject to approval of the Board of Directors, the Company will grant you an
option to acquire 230,000 shares of the Company’s Common Stock.

During your employment, you will be eligible to participate in all benefit plans
made generally available by the Company from time to time to employees, subject
to plan terms and generally applicable Company policies.

You will be expected to devote your full business time and your best
professional efforts to the performance of your duties and responsibilities and
to abide by all Company policies and procedures (including execution of the
Company’s standard Employee Confidentiality, Proprietary Rights and
Noncompetition Agreement), as in effect from time to time. It is, of course,
understood that all employees may be subject to promotion, transfer, or
reassignment from time to time, as the Company determines appropriate.

This letter and your response are not meant to constitute a contract of
employment for a specific term. Employment with the Company is at-will. This
means that, if you accept this offer, both you and the Company will retain the
right to terminate your employment at any time, with or without notice or cause.

The Immigration Reform and Control Act requires employers to verify employment
eligibility and identity of new employees. The Company must have appropriate
documents to establish your eligibility to work in the United States (e.g.,
Social Security Card, Drivers’ License, U.S. Passport).

In accepting this offer, you give us assurance that you have not relied on any
agreements or representations, express or implied, with respect to your
employment that are not set forth expressly in this letter.

This offer will expire at 5:00 p.m. on July 14, 2016. Please indicate your
acceptance of this offer by signing and returning to the Company the original
offer letter and the Company’s standard Employee Confidentiality, Proprietary
Rights and Noncompetition Agreement.



--------------------------------------------------------------------------------

Dario, I am looking forward to your joining the pSivida team!

 

Sincerely, pSivida US, Inc. By:  

/s/ Paul Ashton

Name:   Paul Ashton Title:   President & CEO Accepted and agreed: By:  

/s/ Dario Paggiarino

Name:   Dario Paggiarino, MD Date:   July 13, 2016